DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 12/7/20 has been considered and entered.  Claims 1-20 remain in the application with claims 9-20 having been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1-8 remain presently active in the application.

In light of the amendment filed 12/7/20, the 35 USC 112 rejections and the objection to the specification have been withdrawn.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189).
Farquhar et al. (2011/0074281) teaches a optoelectronic device including a discontinuous cathode and electroactive layer (abstract).  Farquhar et al. (2011/0074281) teaches forming an anode layer (212) on a substrate (230) and forming discontinuous electroactive layer (216/226) and cathode layer (214/224) by using a mask during deposition ([0020],[0022] and Fig. 2B).  Farquhar et al. (2011/0074281) teaches a plastic substrate.
Farquhar et al. (2011/0074281) fails to teach the coatings being applied to a flexible substrate that is bent in a folding area.
Hwang (2018/0188189) teaches display device whereby a flexible plastic substrate which may be bended or folded is coated by CVD utilizing a mask with inorganic layers in manufacturing the device [0007],[0074].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Farquhar et al. (2011/0074281) process to utilize a foldable/bendable substrate as evidence by Hwang (2018/0188189) with the expectation of forming display device.  

Claims 2,3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) in combination with Park et al. (2008/0187682).
Features detailed above concerning the teachings of Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) are incorporated here.

Seo et al. (2016/0372715) teaches a film deposition process utilizing PECVD to form display apparatus coatings thereon.  The process is performed in a chamber under vacuum [0005] and uses a distribution plate (118), i.e. claimed diffuser to form the coating [0074] and Fig. 1.  Masking steps are also utilized [0035].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) process to form the coatings by a CVD process as evidenced by Park et al. (2008/0187682) with the expectation of achieving similar results as well as a more precise coating using a mask and diffuser.
Regarding claims 2 and 8, Park et al. (2008/0187682) teaches PECVD deposition process.
Regarding claim 3, Farquhar et al. (2011/0074281) teaches two inorganic layers that partially overlap.
Regarding claims 6 and 8, Park et al. (2008/0187682) teaches using a vacuum and a gas diffuser.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) in combination with Park et al. (2008/0187682) further in combination with Seo et al. (2016/0372715).

Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) in combination with Park et al. (2008/0187682) fails to teach moving the mask a distance from the substrate in forming the subsequent layers.
Seo et al. (2016/0372715) teaches a similar PECFD process under a vacuum in forming coating layers in the manufacture of display apparatus.  Seo et al. (2016/0372715) teaches a moveable mask which can be raised and lowered for deposition of the layer [0062].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) process to utilize a mask and moving the mask to form the desired layers as evidenced by Seo et al. (2016/0372715) with the expectation of achieving similar success.

Response to Amendment
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art failed to teach a foldable flexible substrate in forming the display device.
Hwang (2018/0188189) teaches this as detailed above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715